DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Limitation(s) is/are: “fastening means” in claim 14 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. In light of paragraph [00038] of the specification, the limitation is interpreted as “screw connections”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2014/0374125 A1).
With regard to claim 1, Johnson discloses a fire extinguishing system valve comprising a housing (Fig. 3) which has a fluid inlet chamber (118), a fluid outlet chamber (120) and a closing body (128) which can move back and forth between a blocking state and a release state (Fig. 3), wherein the fluid inlet chamber (118)  and the fluid outlet chamber (120) communicate directly with one another in a fluid-conducting manner in the release state, and the closing body (128) prevents the direct communication between the fluid inlet chamber (118) and the fluid outlet chamber (120) in the blocking state, wherein the housing (Fig. 3) has a dedicated discharge duct (106) which has at least one inlet (Fig. 2) connected to the fluid outlet chamber (120) and an outlet (downstream of 106) leading out of the housing (Fig. 3) of the fire extinguishing system valve, and which is integrated into the housing (Fig. 3), and the fire extinguishing system valve is designed to selectively release the dedicated discharge duct in a discharge position in the direction of its outlet or, in a blocking position, to close it fluid- tight in the direction of its outlet, and, in an alarm testing position, to remove extinguishing agent from the fluid outlet chamber via a duct portion  (122) having a cross section which is smaller than the smallest cross section of the dedicated discharge duct (Fig. 3).
Claim(s) 1-4, 7-8, and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ringer et al. (US 2018/0043197 A1).
With regard to claim 1, Ringer discloses a fire extinguishing system valve comprising a housing (Fig. 4) which has a fluid inlet chamber (12a), a fluid outlet chamber (12b) and a closing body (15) which can move back and forth between a blocking state and a release state (Fig. 4), wherein the fluid inlet chamber (12a)  and the fluid outlet chamber (12b) communicate directly with one another in a fluid-conducting manner in the release state, and the closing body (15) prevents the direct communication between the fluid inlet chamber (12a) and the fluid outlet chamber (12b) in the blocking state, wherein the housing (Fig. 4) has a dedicated discharge duct (14) which has at least one inlet (14a) connected to the fluid outlet chamber (12b) and an outlet (14b) leading out of the housing (Fig. 4) of the fire extinguishing system valve, and which is integrated into the housing (Fig. 4), and the fire extinguishing system valve is designed to selectively release the dedicated discharge duct in a discharge position in the direction of its outlet or, in a blocking position, to close it fluid- tight in the direction of its outlet, and, in an alarm testing position, to remove extinguishing agent from the fluid outlet chamber via a duct portion  (42) having a cross section which is smaller than the smallest cross section of the dedicated discharge duct 14).
With regard to claim 2, the device of Ringer further discloses the housing has a housing basic body in which the fluid inlet chamber (12a) and the fluid outlet chamber (12b) are formed and the closing body (15) is arranged, and further has a control module (34) which is reversibly releasably connected to the housing basic body, wherein the dedicated discharge duct (14) is formed in the control module (Fig. 4).
	With regard to claim 3, the device of Ringer further discloses a shut-off member (30) is arranged in the dedicated discharge duct (14) and can be selectively switched into the blocking position or the discharge position.

With regard to claim 7, the device of Ringer further discloses the cross-sectional reduction (52b) is formed in the discharge duct (14) and/or in the shut-off member.
With regard to claim 8, the device of Ringer further discloses the discharge duct (14) is a first discharge duct, and the fire extinguishing system valve (10) further has a second discharge duct (46) which is connected in a fluid-conducting manner to the fluid outlet chamber (12b), is integrated into the housing and leads out of the housing, wherein the second discharge duct (46) is designed as an alarm testing duct and has a cross section which is smaller at least in certain portions than the smallest cross section of the first discharge duct (14).
With regard to claim 10, the device of Ringer further discloses the cross-sectional reduction is dimensioned in such a way that the flow resistance produced by the cross-sectional reduction at least approximates to that of a sprinkler or spray water valve assigned to the fire extinguishing system valve (Para. [0006-0008]).
With regard to claim 11, the device of Ringer further discloses a bypass duct (52b) is formed in the control module (34), and connects the fluid inlet chamber (12a) and the fluid outlet chamber (12b) to one another in a fluid-conducting manner, wherein a shut-off member (30) for selectively blocking or releasing the bypass duct is provided in the bypass duct.
With regard to claim 12, the device of Ringer further discloses a direct alarm duct (36a)  is provided in the control module, and, on the inlet side, is connected directly in a fluid-conducting manner to the fluid inlet chamber (12a) and has an outlet which leads out of the control module, and which is designed for connection to an external alarm line having an alarm bell line (Para. [0039]), wherein a shut-off member is arranged in the direct alarm duct and can be selectively switched into a blocking position or a release position.

With regard to claim 14, the device of Ringer further discloses comprising fastening means (Fig. 4) for reversibly releasable connection to corresponding fastening means of a housing basic body of the fire extinguishing system valve, and the dedicated discharge duct (14) which has the at least one inlet (14a) and  the outlet (14b), and is integrated into the control module, wherein the at least one inlet and the outlet are arranged in such a way that, with the housing basic body connected to the control module, the at least one inlet is connected to a fluid outlet chamber (12b) of the fire extinguishing system valve, and which is designed to selectively release the dedicated discharge duct (14) in the discharge position in the direction of its outlet or, in the blocking position, to close it fluid-tight in the direction of its outlet, and, in the alarm testing position (when valve 40 is open), to remove extinguishing fluid from the fluid outlet chamber via the duct portion having a cross section which is smaller than the smallest cross section of the dedicated discharge duct (14).
With regard to claim 15, the device of Ringer further discloses comprising one or more fluid lines (wet piping system, see para. [0006-0008]) in which a fire extinguishing system valve for blocking and releasing the fluid lines is arranged, wherein the fire extinguishing system valve (10) is designed as claimed in claim 1.

Allowable Subject Matter
s 5, 6, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.